
	

114 S2886 IS: To reauthorize the Fisheries Restoration and Irrigation Mitigation Act of 2000.
U.S. Senate
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2886
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2016
			Mr. Wyden (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To reauthorize the Fisheries Restoration and Irrigation Mitigation Act of 2000.
	
	
 1.Reauthorization of the Fisheries Restoration and Irrigation Mitigation Act of 2000Section 10(a) of the Fisheries Restoration and Irrigation Mitigation Act of 2000 (16 U.S.C. 777 note; Public Law 106–502) is amended by striking 2009 through 2015 and inserting 2017 through 2024.
		
